Title: Randolph Jefferson to Thomas Jefferson, 11 July 1813
From: Jefferson, Randolph
To: Jefferson, Thomas


          Dear brother  July 11 1813
          I have sent the girl by Squire and hope she will answer to learn and should of sent her before but we have bin so very busy a bout my wheat that I could
			 not spare a hand out of the field to bring her & would be very
			 much oblige to you to put her under one of the grone hands to keep her in good order I suppose we may send for her in three or four weaks I would be glad you would let us know whether you Can
			 come by
			 we are all well heare my wife Joins me in love to the family
          I am Dr brother your most affectionately … —Rh Jefferson
        